Case 2:20-cv-12880-JMV-JAD Document 47-1 Filed 01/10/21 Page 1 of 2 PageID: 632




 Patrick Trainor, Esquire (Attorney ID 242682019)
 LAW OFFICE OF PATRICK TRAINOR
 848 Paterson Avenue
 East Rutherford, New Jersey 07073
 P: (201) 777-3327
 pt@ptesq.com
 Attorney for Plaintiffs

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  DANIEL D’AMBLY,

                  Plaintiffs,                       CIVIL ACTION NO.: 2:20-cv-12880-JMV-JAD

            vs.
                                                         CERTIFICATION OF PATRICK
  CHRISTIAN EXOO a/k/a @ANTIFASH                        TRAINOR, ESQ., IN SUPPORT OF
  GORDON; ST. LAWRENCE UNIVERSITY;                   PLAINTIFF’S MOTION FOR LEAVE TO
  TRIBUNE PUBLISHING COMPANY, LLC;                   FILE A FIRST AMENDED COMPLAINT
  NEW YORK DAILY NEWS; VIJAYA
  GADDE; TWITTER, INC; COHEN, WEISS
  AND SIMON, LLP; UNNAMED
  ASSOCIATES 1 – 100,

                  Defendants.

        PATRICK TRAINOR, ESQ., by way of certification in lieu of affidavit, hereby states as

 follows:

                  1.     I am an attorney-at-law of the State of New Jersey and associated with the

 Law Office of Patrick Trainor, attorney for the Plaintiff Daniel D’Ambly (“D’Ambly”). I make

 this Affidavit in support of Plaintiff’s motion for an Order amending the Complaint.

                  2.     D’Ambly makes this Motion for Leave to file a First Amended Complaint

 to add new plaintiffs against defendants Christian Exoo a/k/a @AntiFashGordon, St. Lawrence

 University, Vijaya Gadde, and Twitter, Inc.

                  3.     The proposed new plaintiffs do not bring any claims against defendants

 Tribune Publishing Company, LLC, New York Daily News, or Cohen, Weiss, and Simon, LLP.
Case 2:20-cv-12880-JMV-JAD Document 47-1 Filed 01/10/21 Page 2 of 2 PageID: 633




               4.      On or about OCTOBER 30, 2020, counsel for defendant ST.

 LAWRENCE UNIVERSITY (“STL”), filed a Motion to Dismiss pursuant to Rule 12(b)(6).

 D’Ambly filed his opposition to this motion on NOVEMBER 23, 2020.

               5.      On NOVEMBER 20, 2020, counsel for defendants VIJAYA GADDE and

 TWITTER, INC. (collectively “TWITTER”), filed a Motion to Dismiss. On December 29,

 2020, the due date for Plaintiff’s opposition was extended to JANUARY 16, 2021.

               6.      On DECEMBER 6, 2020, counsel for defendant CHRISTIAN EXOO

 A/K/A @ANTIFASHGORDON (“EXOO”), filed a Motion to Dismiss. D’Ambly’s opposition

 is due on JANUARY 16, 2021.

               7.      Defendants EXOO, STL, and TWITTER have not filed responsive

 pleadings.

               8.      On or about JANURAY 7, 2021, this firm on behalf of D’Ambly

 contacted counsel for all defendants by email to request permission to file the First Amended

 Complaint. The request for permission sent to counsel for all defendants included a copy of the

 First Amended Complaint and a copy of the First Amended Complaint that indicated in what

 respect it differed from the original Complaint. A copy of the proposed First Amended

 Complaint is annexed hereto as Exhibit A.

               9.      On JANUARY 8, 2021, counsel for defendant Cohen, Weiss, and Simon,

 objected to consent. None of the other defendants replied to D’Ambly’s request for permission

 to file the First Amended Complaint.

               10.     Accordingly, Plaintiff respectfully requests that this Court grant it leave to

 amend the Complaint in this matter.




 Dated: January 10, 2021                                       PATRICK TRAINOR
